DETAILED ACTION
Applicant's election with traverse of Group I (claims 1-28) and the species SEQ ID NO:5/6 in the reply filed on 23 November 2020 is acknowledged.  The traversal is on the ground(s) that SEQ ID NO:49/50 should also be examined as they differ from the elected species only by the addition of an alanine after the starting methionine.  This is agreed.  Additionally, SEQ ID NOs:1-4 and SEQ ID NOs:120/121 will also be examined as SEQ ID NOs:1-4 are the components that make up SEQ ID NOs: 5/6 and 49/50 and SEQ ID NOs:120/121 are another variation on the theme.  Claims 1-28 are thus examined to the extent they read on species SEQ ID NOs:1-6, 49/50 and 120/121.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-31 are withdrawn from consideration as being drawn to nonelected inventions.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected because:
It refers to TIC4472 when it appears to actually mean TIC4772.  See, for example, ¶29 and 145, and undoubtedly elsewhere in the specification.
Tables 4 and 5 are identical.
The sequence listing is objected to because it refers to TIC4472 when it appears to actually mean TIC4772.  See, for example, <223> of SEQ ID NO:120, and undoubtedly elsewhere in the listing.

Claim Objections
Claims 2, 7, 13, 16, 22 and 26 are objected to because of the following informalities:  

In claims 7 and 16, the Markush group recites “an” before the list of plants, but there is also an “a” before “cucurbit” in line 4.  Further, members of the list are plural, which is not in agreement with the use of “an”;  see “millets” and “melons” in line 5 and “rootstocks” in line 7.  
In claim 13, line 4, a comma should be inserted after the first recitation of “Bug”.
Claim 22, line 2, the Markush group recites “a” before the list of pesticidal proteins but many members of the list are plural (e.g., “chimeras” in line 4 and “variants” in lines 3, 5, and 13-16).  Claim 22 is also objected to because it does not follow Markush format;  the claim has an “and” at a place other than before the last member of the list.  See lines 10 and 12.
In claim 26 --, said method-- should be inserted after “seed” in line 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claim recites contacting a pest with a protein that encompasses SEQ ID NO:2 or 4 or that is encoded by SEQ ID NO:1 or 3.  SEQ ID NO:2 or 4 are naturally occurring proteins and the nucleic acids that encoded them, SEQ ID NO:1 and 3, are naturally occurring nucleic acids.  All were isolated from Xenorhabdus nematophila strain ISB000002 (specification, Table 13). 
The bacteria X. nematophila is symbiotic with nematodes;  when the nematodes prey on insect larvae, they transfer the bacteria, and the protein they contain, to the larvae, thereby killing 
As the only method step is contacting the insects with the protein, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claimed process is a process of nature.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require pesticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO:121.  The claims also require nucleic acids that encode those proteins or that hybridize under stringent hybridization conditions to SEQ ID NO:1, 3, 5, 49, or 120.

Proteins with 97% identity to the 135 amino acid long SEQ ID NO:2 would have 4 amino acid substitutions relative to SEQ ID NO:2.  
Proteins with 86% identity to the 563 amino acid long SEQ ID NO:6 or the 564 amino acid long SEQ ID NO:50 would have 78 amino acid substitutions relative to SEQ ID NO:6 or 50.  
Proteins with 70% identity to the 698 amino acid long SEQ ID NO:121 would have 209 amino acid substitutions relative to SEQ ID NO:121.  
Nucleic acids that hybridize to SEQ ID NOs:1, 3, 5, 49, or 120 under the stringent hybridization conditions as defined in paragraph 258 would have about 95% identity to SEQ ID NOs:1, 3, 5, 49, or 120 and would encode proteins with about 75% identity to each of SEQ ID NOs:2, 4, 6, 50 or 121.  These nucleic acids would encode proteins with 40 amino acid substitutions relative to SEQ ID NO:2, 128 amino acid substitutions relative to SEQ ID NO:4, 168 amino acid substitutions relative to SEQ ID NO:6, 168 amino acid substitutions relative to SEQ ID NO:50, and 209 amino acid substitutions relative to SEQ ID NO:121, respectively.  
The specification describes no pesticidal proteins with 97% identity to SEQ ID NO:4 or 98% identity to SEQ ID NO:2.  The only proteins described in the specification with 86% identity to SEQ ID NOs:6 and 50 or 70% identity to SEQ ID NO:121, like SEQ ID NOs:6, 50 and 121 are made up of SEQ ID NO:2 and 4 (see Tables 4-9). 
Thus, the specification does not describe pesticidal proteins over the full scope of the claimed 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO:2, 4, 6, 50, or 121.

The specification does not describe motifs or domains that are these necessary and sufficient structural elements of a pesticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO:2, 4, 6, 50, or 121.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the claimed genera in view of the disclosed species.
Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs:2, 4, 6, 50 and 121 are insufficient to describe their respective claimed genera. 
Hence, Applicant has not, in fact, described nucleic acids that encode pesticidal proteins over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genera at the time this application was filed.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pesticidal proteins of SEQ ID NOs:2, 4, 6, 50 and 121, nucleic acids that encode them, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins, does not reasonably provide esticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO 121, nucleic acids that encode them or that hybridize under stringent hybridization conditions to SEQ ID NO:1, 3, 5, 49, or 120, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to nucleic acids that encode pesticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO 121, nucleic acids that encode them or that hybridize under stringent hybridization conditions to SEQ ID NO:1, 3, 5, 49, or 120, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins.
The specification does not teach how to make the full scope of claimed proteins and nucleic acids.  
Proteins with 98% identity to the 428 amino acid long SEQ ID NO:4 would have 8 amino acid substitutions relative to SEQ ID NO:4.  
Proteins with 97% identity to the 135 amino acid long SEQ ID NO:2 would have 4 amino acid substitutions relative to SEQ ID NO:2.  
Proteins with 86% identity to the 563 amino acid long SEQ ID NO:6 or the 564 amino acid long SEQ ID NO:50 would have 78 amino acid substitutions relative to SEQ ID NO:6 or 50.  
Proteins with 70% identity to the 698 amino acid long SEQ ID NO:121 would have 209 amino acid substitutions relative to SEQ ID NO:121.  

The instant specification, however, only provides guidance for proteins of SEQ ID NOs:2, 4, 6, 50 or 121, nucleic acids that encode them, cells and plants that comprise the nucleic acids, and methods of using the nucleic acids and proteins.
The specification teaches no pesticidal proteins with 97% identity to SEQ ID NO:4 or 98% identity to SEQ ID NO:2.  The only proteins taught in the specification with 86% identity to SEQ ID NOs:6 and 50 or 70% identity to SEQ ID NO:121, like SEQ ID NOs:6, 50 and 121 are made up of SEQ ID NO:2 and 4 (see Tables 4-9). 
The instant specification fails to provide guidance for how to make the full scope of pesticidal proteins with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO:2, 4, 6, 50, or 121.
The instant specification fails to provide guidance for which amino acids of SEQ ID NOs: 2, 4, 6, 50, or 121 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain pesticidal activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional pesticidal protein.

While proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (Guo et al, 2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210; pg 9209, right column, paragraph 2).  Thus, making and analyzing proteins with up to 40-209 amino acid substitutions that also have pesticidal activity would require undue experimentation.
Thus, extensive teachings are required for making nucleic acids encoding pesticidal proteins with 40-209 amino acid substitutions relative to SEQ ID NOs: 2, 4, 6, 50, or 121, as encompassed by the claimed nucleic acids.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability in the art of making large numbers of amino acid substitutions in pesticidal proteins as it does not provide working examples of pesticidal proteins over the full scope of 40-209 amino acid substitutions relative to SEQ ID NOs: 2, 4, 6, 50, or 121.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate pesticidal protein-encoding nucleic acids with 97% identity to SEQ ID NO:4, 98% identity to SEQ ID NO:2, 86% identity to SEQ ID NOs:6 and 50, or 70% identity to SEQ ID NO:2, 4, 6, 50, or 121.  
B.	The specification does not teach proteins within the scope of the claims that have activity against certain claimed insects.
Claims 8-13 recite that the protein has activity against certain insects.  However, the proteins encoded by the claimed nucleic acids do not have activity against all the specified pests.  
For example, none of the claimed proteins have activity against southern corn rootworm, and in fact none of the proteins in the specification have activity against this pest (Table 15).  
This also means that SEQ ID NO:6 activity against untested pests is also in question.  One of skill in the art would question whether any proteins within the scope of the claims have activity against the untested Coleopteran insects northern corn rootworm, Mexican corn rootworm, Brazilian corn rootworm, Brazilian corn rootworm complex, crucifer flea beetle, striped flea beetle and western black flea beetle.  
SEQ ID NO:6 does not have activity against the specifically recited Lepidopteran pests black cutworm, southern armyworm, soybean looper and tobacco budworm (Table 14).  In light of this, one of skill in the art would question whether any proteins within the scope of the claims have activity against the untested Lepidopteran insects fall armyworm, sugarcane borer, lesser cornstalk borer, black armyworm, beet armyworm, old world bollworm, oriental leaf worm and pink bollworm.  
In light of the lack of activity certain claimed Coleopteran and Lepidopteran insects, one of skill in the art would question whether any proteins within the scope of the claims have activity against the untested Hemipteran insects redbanded stink bug, black-spined green belly stink bug, brown-winged stink bug, brown stink bug, green stink bug, and brown marmorated stink bug. 


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 1 and 28 are indefinite in their recitation in part b of “pesticidal protein comprises an amino acid sequence having … at least 70% identity to SEQ ID NOs:109, 121, and 125; or … at least 86% identity to SEQ ID NOs:6 and 50; or … 97% identity to SEQ ID NOs:4, 26, and 32; or … at least 98% identity to SEQ ID NOs:2, 28, 34, 102, and 102”.   It is unclear if what is intended is that the protein be 86% identical to both SEQ ID NOs:6 and 50 or be 97% identical to SEQ ID NO:4 and SEQ ID NO:26 and SEQ ID NO:32, etc.  The latter, for example is impossible, as the PirB of SEQ ID NO:4 has less than 97% identity to the PirAs of SEQ ID NO:26 and 32.  
It is unclear in claim 2, part a, if the recitation “sequence that functions to express the pesticidal protein in plants” is intended to modify “heterologous promoter” in line of parent claim 1 or if it is an additional element in the nucleic acid.  

Regarding claim 25, the phrase "such as" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 24-25 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a recombinant nucleic acid.  
Dependent claims 3-7 define the recombinant nucleic acid as being present in a host cell.  However, the location of a nucleic acid does not change its structure.  Thus, the claims fail to further limit the subject matter of the claim upon which they depend.

Claim 14 is drawn to a plant comprising the recombinant nucleic acid.  
Dependent claims 24-25 are drawn to a commodity product produced from the plant and comprising the nucleic acid or a pesticidal protein it encodes.  As the commodity product is not required to comprise the nucleic acid, the claims fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 14-18, and 23-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al (2017, J. Invert. Pathol. 148:43-50) in view of Kramer et al (WO 99/54472).
The claims are drawn to a nucleic acid construct comprising a heterologous promoter operably linked to a nucleic acid encoding a pesticidal protein with 86% identity to SEQ ID 
Kramer et al teach a X. nematophila protein with has 85.1% identity to SEQ ID NO:2:  
AAY53801
ID   AAY53801 standard; protein; 135 AA.
XX
AC   AAY53801;
XX
DT   28-OCT-2010  (revised)
DT   22-JUL-2010  (revised)
DT   12-SEP-2003  (revised)
DT   22-FEB-2000  (first entry)
XX
DE   15 kDa insecticial protein encoded by ORF1 of the pCIB9369 clone.
XX
KW   Insecticidal toxin; symbiotic bacteria; nematode; plant pest;
KW   Plutella xylostella; diamond backed moth; insect control;
KW   insect-related crop damage; transgenic plant.
XX
OS   Xenorhabdus nematophila.
XX
CC PN   WO9954472-A1.
XX
CC PD   28-OCT-1999.
XX
CC PF   19-APR-1999;   99WO-EP002629.
XX
PR   21-APR-1998;   98US-00063982.
PR   09-MAR-1999;   99US-0123500P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (NOVS ) NOVARTIS-ERFINDUNGEN VERW GES MBH.
XX
CC PI   Kramer VC,  Morgan MK,  Anderson AR;
XX
DR   WPI; 2000-052701/04.
DR   N-PSDB; AAZ36636.
DR   PC:NCBI; gi297628636.
XX
CC PT   Novel insecticidal toxins from Xenorhabdus nematophilus used to control 
CC PT   insect pests especially diamond back moth.
XX
CC PS   Claim 24; Page 77; 96pp; English.
XX
CC   The present sequence represents an insecticidal toxin from Xenorhabdus 
CC   nematophilus, which is a symbiotic bacteria of nematodes. The 
CC   insecticidal proteins are highly toxic to economically important pests, 
CC   particularly plant pests. The toxins inhibit the ability of insect pests 
CC   to survive, grow or reproduce. The toxins are highly insecticidal against
CC   Plutella xylostella (the diamond backed moth), an economical important 
CC   pest. The toxin can be used in multiple insect control strategies, 
CC   resulting in maximal efficiency with minimal impact on the environment. 
CC   The toxin is able to reduce insect-related damage to crops. 
CC   Polynucleotides encoding the toxin can be used to produce transgenic 
CC   plants, which express the toxin. Plants that can be transformed include 
CC   maize, wheat, rye, barley, sweet potato, bean, pea, chicory, lettuce, 
CC   cabbage, salad vegetables, fruit, etc.. In addition, the polypeptide may 
CC   be applied to the plants or to seeds. (Updated on 12-SEP-2003 to 
CC   standardise OS field)
CC   
CC   Revised record issued on 28-OCT-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 135 AA;

  Query Match             85.1%;  Score 599;  DB 1;  Length 135;
  Best Local Similarity   82.1%;  
  Matches  110;  Conservative   17;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MITINISGGSIKISNNIGSETDIKNTPFSEPLSISNYKDMTIEPHSSIQATRTDTPIIPE 60
              ||||:|||||: |:||| :|||::||| | ||||:|::|||||||||::| |||||||||
Db          1 MITIHISGGSVTINNNIVTETDVQNTPASAPLSITNFRDMTIEPHSSVEAIRTDTPIIPE 60

Qy         61 TRPNYYVANSGPAASVRAVFYWSHSFTSEWFEHSSIIVKAGEDGILNSPSNSVYYSKVVI 120
              :||||||||||||:|||||||||||||||||| |||||||||||:|:|| ||:|||||||
Db         61 SRPNYYVANSGPASSVRAVFYWSHSFTSEWFESSSIIVKAGEDGVLHSPGNSLYYSKVVI 120

Qy        121 YNDTDKRAFVTGYD 134
              |||||||||||||:
Db        121 YNDTDKRAFVTGYN 134

Kramer et al also teach a X. nematophila protein with has 89.5% identity to SEQ ID NO:4:  
AAY53802
ID   AAY53802 standard; protein; 429 AA.
XX
AC   AAY53802;
XX
DT   28-OCT-2010  (revised)
DT   22-JUL-2010  (revised)
DT   12-SEP-2003  (revised)
DT   22-FEB-2000  (first entry)
XX
DE   47.7 kDa insecticial protein encoded by ORF2 of the pCIB9369 clone.
XX
KW   Insecticidal toxin; symbiotic bacteria; nematode; plant pest;
KW   Plutella xylostella; diamond backed moth; insect control;
KW   insect-related crop damage; transgenic plant.
XX
OS   Xenorhabdus nematophila.
XX
CC PN   WO9954472-A1.
XX
CC PD   28-OCT-1999.
XX
CC PF   19-APR-1999;   99WO-EP002629.
XX
PR   21-APR-1998;   98US-00063982.
PR   09-MAR-1999;   99US-0123500P.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (NOVS ) NOVARTIS-ERFINDUNGEN VERW GES MBH.
XX
CC PI   Kramer VC,  Morgan MK,  Anderson AR;
XX
DR   WPI; 2000-052701/04.
DR   PC:NCBI; gi297628635.
XX
CC PT   Novel insecticidal toxins from Xenorhabdus nematophilus used to control 
CC PT   insect pests especially diamond back moth.
XX
CC PS   Claim 24; Page 78-79; 96pp; English.
XX
CC   The present sequence represents an insecticidal toxin from Xenorhabdus 
CC   nematophilus, which is a symbiotic bacteria of nematodes. The present 
CC   protein is a juvenile hormone esterase-like protien. The insecticidal 
CC   proteins are highly toxic to economically important pests, particularly 
CC   plant pests. The toxins inhibit the ability of insect pests to survive, 
CC   grow or reproduce. The toxins are highly insecticidal against Plutella 
CC   xylostella (the diamond backed moth), an economical important pest. The 

CC   maximal efficiency with minimal impact on the environment. The toxin is 
CC   able to reduce insect-related damage to crops. Polynucleotides encoding 
CC   the toxin can be used to produce transgenic plants, which express the 
CC   toxin. Plants that can be transformed include maize, wheat, rye, barley, 
CC   sweet potato, bean, pea, chicory, lettuce, cabbage, salad vegetables, 
CC   fruit, etc.. In addition, the polypeptide may be applied to the plants or
CC   to seeds. (Updated on 12-SEP-2003 to standardise OS field)
CC   
CC   Revised record issued on 28-OCT-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 429 AA;

  Query Match             89.5%;  Score 1981;  DB 1;  Length 429;
  Best Local Similarity   87.1%;  
  Matches  373;  Conservative   32;  Mismatches   23;  Indels    0;  Gaps    0;

Qy          1 MNNELMNTNESQPSETLSLINESILTAPYAVSTPNYEWDMSSIIKDAIIGGIGFIPGPGS 60
              |||| ||||||| || :  :||||| |||::|||||||||||||||||||||||||||||
Db          1 MNNEPMNTNESQASEIVPSMNESILAAPYSISTPNYEWDMSSIIKDAIIGGIGFIPGPGS 60

Qy         61 AISFLLGLFWPQQTDNTWEQILQKVEQMIEEANLKTIQGILNGDIQEIKGKMEHVEYMLE 120
              ||||||||||||||||||||||||||||||:||||||||||||||||||||||||::|||
Db         61 AISFLLGLFWPQQTDNTWEQILQKVEQMIEQANLKTIQGILNGDIQEIKGKMEHVQFMLE 120

Qy        121 TSPGTQESHDAYMFLARYLVSIDEKFKSFDNKTNYQILPMYTNTLMLQAPYWKMGIEKKN 180
              :|||||||||||||||||||||||||||||||||||||||||||:||||||||||||:|:
Db        121 SSPGTQESHDAYMFLARYLVSIDEKFKSFDNKTNYQILPMYTNTIMLQAPYWKMGIERKD 180

Qy        181 DILLTDIEVNELKQLIENLYAKANSYIHEVYTREYDNAVNTSTATTITNNLLSVRGYCLL 240
              :| ||||||||||:||  |   |: |||:|||||||||:|||||  ||||||||||||||
Db        181 EIKLTDIEVNELKELIGKLSTSADKYIHDVYTREYDNAMNTSTAANITNNLLSVRGYCLL 240

Qy        241 HGLECLEVLDHIQNNNLDQSFYPKTISYSTVFDRSTNKTRLQALTEDEQMEEPLKPSFIN 300
              ||||||||::|||||:|:|||||||||||||||| |||||:||||||:||:|| ||: ||
Db        241 HGLECLEVINHIQNNSLEQSFYPKTISYSTVFDRQTNKTRVQALTEDDQMQEPFKPALIN 300

Qy        301 GEYNKIKSLIGYVQRIGNAPRVGGIKITFTNGSSHTLGTVTSESNSIELNDSVITSVEVW 360
              |:||||||||||||||||||||||||:|| | :|:|||||||| ||||||||||||:|||
Db        301 GKYNKIKSLIGYVQRIGNAPRVGGIKVTFANDASYTLGTVTSEVNSIELNDSVITSLEVW 360

Qy        361 GNGAVDEAFFTLSDGRQFRLGQRYASNYRKYAVDGHYISGLYLASDEPSLAGQAAGIAVS 420
              ||||:||||||||||||||||||||||||||||| |||||||||||||||||||||||||
Db        361 GNGAIDEAFFTLSDGRQFRLGQRYASNYRKYAVDNHYISGLYLASDEPSLAGQAAGIAVS 420

Qy        421 YHILVDKK 428
              ||:: |||
Db        421 YHMIADKK 428

E. coli expressing the proteins from the pCIB9369 plasmid, which encodes both of the proteins above, were toxic to the Lepidopteran diamondback moth (Plutella xylostella) (Examples 6-7).
Kramer et al also teach expression of the protein in plants (pg 42, paragraph 2, to pg 61, paragraph 1), including alfalfa, banana, barley, bean, broccoli, cabbage, carrot, cauliflower, celery, corn, clover, cotton, cucumber, eggplant, garlic, grape, lettuce, melon, onion, pea, peanut, pepper, potato, pumpkin, radish, rapeseed, rice, rye, sorghum, soybean, spinach, squash, 
Kramer et al do not teach a fusion protein comprising both of their toxins.
Yang et al teach PirA and PirB proteins from X. nematophila (Figure 1).  Both a mixture of the two proteins and a fusion protein comprising the two proteins were toxic to the Lepidopteran Galleria mellonella (greater wax moth) (pg 48, right column, paragraph 4;  pg 49, left column, paragraph 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to express the toxins taught by Kramer et al as a fusion protein, as taught by Yang et al.  One of ordinary skill in the art would have been motivated to do so because this would ensure that both the proteins encoded by the pCIB9369 plasmid are delivered to pests.
The resulting protein would have at least 86% identity to SEQ ID NOs:6 and 50 as the constituent proteins have 85.1% and 89.5% identity to SEQ ID NOs: 2 and 4, respectively.  One of ordinary skill in the art would expect the resulting protein would be toxic to at least the Lepidopteran diamondback moth, as the combination of the proteins had activity against that pest and as Yang et al’s fusion protein had activity against the same pest as did the combination of the proteins.  
One of ordinary skill in the art would express the protein from a plant promoter, like one of those from example 23 of Kramer et al, and maintain a vector, like one of those from example 24 of Kramer et al, comprising the construct in E. coli, and transform it into a plant, including cabbage, corn or soybean taught by Kramer et al, using one of the transformation methods from example 25 of Kramer et al.  One of ordinary skill in the art would produce seeds comprising the construct from the 
One of ordinary skill in the art would produce commodity produces from seeds produced from the corn or soybean plants planted in fields, including products like meals, oils and syrups, as this is part of what corn and soybean is grown for.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662